In an action against a customer, Maxi’s Rathskeller, Inc., to recover damages for breach of a contract for linen supply service and against the other respondents to recover damages for inducing said breach, and for other relief, the appeal is from that part of a judgment which dismissed the second and fifth causes of action alleged in the amended and supplemental complaint, after trial before an Official Referee. Judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.